Title: From Thomas Jefferson to John Vaughan, 13 August 1792
From: Jefferson, Thomas
To: Vaughan, John



Dear Sir
Monticello Aug. 13. 1792.

A French gentleman (Monsr. De Rieux) a neighbor of mine whom I much esteem, having had a legacy left him by a relation in France, his friends, on account of the depreciation of their paper medium, thought it better to invest the money in goods, and to remit it in that way. They consisted in glass of various kinds, ribbons &c and were to leave Havre in May last addressed to Monsr. Hombert of Philadelphia. Monsr. De Rieux having no acquaintance in Philadelphia I have undertaken to him to recommend his interests to your care, to ask the favor of you to advise us whether the goods are arrived or not, and even to dispose of them if an advantageous offer can be obtained. I inclose you the memorandum in his own handwriting which he left with me for this purpose, and am with sincere esteem Dear Sir your friend & servt

Th: Jefferson

